DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.   Applicant’s preliminary amendment filed 11/6/2016 is acknowledged.  Claims 1-74, 76-85, 9-111 have been canceled.  Claims 75, 86, have been amended.  Claims 112-121 have been added.    Claims 75, 86-89 and 112-121 are pending and addressed in this office action.
Election/Restrictions
Applicant’s election without traverse of the following species, protein target, antibody UBA and mixture of labeled and unlabeled ESB in the reply filed on 10/26/2020 is acknowledged.   The claims 75, 86-89 and 112-121 recites embodiments of the elected species.
Drawings
The drawings were received on 03/04/2019.  These drawings are found acceptable by the Examiner.
Specification
The disclosure is objected to because of the following informalities: 
(a)	The use of the term “Affibody” at para. [0091], which is a trade name or a mark used in commerce, has been noted in this application. It should be capitalized wherever it appears and be accompanied by the generic terminology.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort .
Appropriate correction is required.

Claim Objections
Claim 120 is objected to because of the following informalities:  
(a)	Claim 120 is objected because it lacks the preposition --by-- in front of "Click chemistry".  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.	Claims 75, 86-89, 112-121 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10174310.  An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F. 2d 887, 225 USPQ 645 (fed. Cir. 1985).  
	Although the conflicting claims are not identical, they are not patentably distinct from each other because the reduction to practice of the claims 1-12 in U.S. Patent 10, 174,310 B2 would render obvious the claims 75, 86-89, 112-121 in the instant invention because instantly claimed limitations are also encompassed by the claims 1-12 of U.S. patent 10,174,310.   Specifically, the claims 75, 86-89, 112-121 of the instant invention and the claims of U.S. Patent 1,0174,310 are directed to a method for detecting target nucleic molecules in a sample comprising: obtaining : a mixture (population) of cells comprising the target molecules, a plurality of target specific unique binding agents (UBA), a plurality of ESB mixtures, each capable of associating with  the UBA, wherein at least one ESB mixture comprises labeled and unlabeled ESBs at a predetermined ratio and a plurality of assayable polymer subunit (APS) sets, each set comprising a plurality of APSs that are detectably distinct from each other; (b) contacting the UBAs with said mixture (population) of cells; (c) contacting the plurality of ESBs with said population of cells wherein the labeled ESBs and the unlabeled ESBs bind to the UBAs; and (d) conducting split pool synthesis of cell originating barcodes (COBs) from the plurality of APSs sets by a method comprising (i) splitting the mixture into two or more samples; (ii) adding one APS from an APS set specific for the round per sample to the two or more samples from step (i), where a complex is formed with the least one target molecule, the UBA, the ESB, and a first APS; (iii) pooling the two or more samples from step (i) into one sample; (iv) splitting the sample from step (iii) into two or more samples;  Serial No. [not assigned]Preliminary Amendment Page 4of7(v) adding one APS from an APS set specific for the round per sample to the two or more samples from 
	The claims 75, 86-89, 112-121 of the instant invention only differs from the claims 1-12 of US patent 10174310 slightly in wording and therefore comprise of a species/genus relationship.   Thus, the claims of the instant invention falls entirely within the scope of the claims 1-12 of US patent 10,174,310 B2.   As the court stated in In re Goodman, 29 USPQ2d 2010 (CAFC 1993), “a second application-- "containing a broader claim, more generical in its character than the specific claim in the prior patent"--typically cannot support an independent valid patent.  Miller, 151, U.S. at 198; See Stanley, 214 F.2d at 153.   Thus, the generic invention, as noted above is "anticipated" by the species of the patented invention.  Cf., Titanium metal corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claims).  This court's predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generical application. "In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761, 767 (CCPA 1982); Schneller, 397 F.2d at 354".

Closest Prior Art
8.	Church et al (US 20130274117) teach an approach for bar-coding many single cells in a complex mixture of cells.  Each cell is provided with a unique individual bar-code (i.e., tag). The unique tag allows each cell's nucleic acids (i.e. first target molecule) to be associated with the original cell. Thus, for any given individual cell, multiple different genes and transcripts can be identified and correlated to the same cell because the sequences share the same unique bar code; e.g. para. [0008]. The tag is thus comprised of a unique binding region that is specific for one of the targets, having a sequence that is complementary to the target nucleic acid sequence of interest and a code that is specific for each individual cell; e.g. para. [0010]. Taught is that analyses of multiple cells in heterogeneous cell populations is particularly useful when studying complex samples or mixtures such as cells at different stages or receptor profiling. Church et al. teach that their method is useful for mixtures of cells, sequencing nucleic acids in one assay and correlating a single sequence back to an individual cell; e.g. para. [0011]. A unique bar-code is associated with each individual cell so that each cell receives one unique bar-code and is present in a large enough amount to allow subsequent genomic or transcriptomic targeting. Downstream manipulations are conducted to capture and then sequence all these unique bar-codes and the genome or transcriptome sequences of interest in one simultaneous reaction.  Church et al.’s method when coupled with high-throughput sequencing technology allows analyzing a large number of single cells; e.g. para. [0009]. Church et al. teaches a tag comprising a UBA (unique binding agent), an ESB (epitope specific barcode) and an APS (assayable polymer subunit), teaching nucleotides encoding a sequencing primer, nucleotides for the bar-code, and an 
	Church differs from the instant invention in that Church method relies on forming a simple oligonucleotide tag (Figures 1A-1E and 2A-2D) and then adding tags to cells.   Church does not teach the combination of method steps as recited therein especially the step of obtaining a plurality of round-specific assayable polymer subunit (APS) sets, each set comprising a plurality of APSs that are detectably distinct from each other; (b) contacting the UBAs with said population of cells; (c) contacting the plurality of ESBs with said population of cells wherein the labeled ESBs and the unlabeled ESBs bind to the UBAs; and (d) conducting split pool synthesis of cell originating barcodes (COBs) from the plurality of APSs sets by a method comprising (i) splitting the mixture into two or more samples; (ii) adding one APS from an APS set specific for the round per sample to the two or more samples from step (i), where a complex is formed with the least one target molecule, the UBA, the ESB, and a first APS; (iii) pooling the two or more samples from step (i) into one sample; (iv) splitting the sample from step (iii) into two or more samples;  Attorney Docket No. 34530-US2 Serial No. [not assigned] Preliminary Amendment Page 4of7 (v) adding one APS from an APS set specific for the round per sample to the two or more samples from step (iv), where a complex is formed with the least one target molecule, the UBA, the ESB, the first APS, and the second APS; and optionally, repeating steps (iii) through (v) one or more times; wherein APSs comprise an annealing region and the annealing region of an added APS is complementary to an available annealing region of an APS from a previous round and wherein APSs sets in each round comprise a round-specific subcode so that 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA B WILDER whose telephone number is (571)272-0791.  The examiner can normally be reached on Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CYNTHIA B WILDER/Primary Examiner, Art Unit 1637